Citation Nr: 9911502	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-17 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted or 
secured to reopen the veteran's claim of entitlement to 
service connection for a chronic stomach disorder, previously 
claimed as dysentery or diarrhea, now claimed as Crohn's 
disease.  


REPRESENTATION

Appellant represented by:	Scott Anderson, Jr., Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from May 1938 to May 1941 and 
from March 1942 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board issued a decision in this matter in March 1998, 
which the veteran appealed to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court").  Thereafter, the United States Court of 
Appeals for the Federal Circuit issued the decision, Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998), in which it 
overruled the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The Colvin test stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change.  In the 
appeal before the Court, VA submitted a motion to vacate and 
remand the case to the Board for consideration of the claim 
pursuant to Hodge.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991) (if a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant will generally apply).  In a November 1998 
Order, the Court granted VA's motion, vacating the Board's 
March 1998 decision and remanding the case to the Board.    


FINDINGS OF FACT

1.  The RO denied service connection for a stomach disorder 
in a May 1993 rating decision.  The Board affirmed that 
denial in a June 1994 decision.  

2.  Evidence submitted since the June 1994 Board decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The May 1993 rating decision, affirmed and subsumed by 
the June 1994 Board decision, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 
(1998).

2.  New and material evidence has been submitted or secured 
to reopen the veteran's claim of entitlement to service 
connection for a chronic stomach disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has had ample 
opportunity to submit evidence and argument on the issue of 
whether new and material evidence exists to reopen his 
service connection claim for a chronic stomach disorder.  The 
veteran will therefore not be prejudiced by the Board's 
current consideration of the claim pursuant to the Court's 
remand.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In addition, the Board notes that, following the Court's 
remand, the veteran appointed an attorney as his 
representative.  In a January 1999 letter, the attorney 
requested an extension of time in which to submit additional 
evidence.  By letter dated in February 1999, the Board 
advised him that an extension to March 22, 1999, was granted.  
No additional evidence has been received from Mr. Anderson or 
the veteran to date.  

The RO denied entitlement to service connection for a chronic 
stomach disorder in a May 1993 rating decision.  The veteran 
appealed that denial.  The Board confirmed the denial of 
service connection in a June 1994 rating decision.  The 
veteran did not appeal that decision to Court.  Therefore, 
the Board's June 1994 decision, which subsumes the RO's 
decision of May 1993, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (1998).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, No. 97-2180, slip op. at 4 
(U.S. Ct. Vet. App. February 17, 1999).  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998) (overruling the test set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991), which 
stated that "new" evidence was "material" if it raised a 
reasonable possibility that, when viewed in the context of 
all the evidence, the outcome of the claim would change); 
Elkins v. West, No. 97-1534, slip op. at 14-15 (U.S. Ct. Vet. 
App. February 17, 1999) (stating that, after Hodge, new and 
material evidence may be presented to reopen a claim, even 
though the claim is ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, slip op. at 4.  According to VA 
regulation, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  This definition "emphasizes the importance of 
the complete record for evaluation of the veteran's claim."  
Hodge, 155 F.3d at 1363.  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, slip op. at 4.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.        

In its June 1994 decision, the Board denied service 
connection for a stomach disorder as the evidence did not 
reveal the incurrence of a chronic gastrointestinal disorder 
in service or within one year from discharge.  Evidence of 
record at the time of the decision included service medical 
records, statements and records from several private 
physicians, records of VA hospitalizations and outpatient 
treatment, and records from private hospitalizations.  

Evidence submitted since the June 1994 Board decision 
includes the following: 1) a letter from the veteran to Jesse 
Brown, then Secretary of VA, dated in May 1996; 2) a service 
record dated in August 1951; 3) copies of information sent to 
the Army & Joint Services Environmental Support Group (ESG) 
(now known as U.S. Armed Services Center for Research of Unit 
Records), dated in March 1996; 4) VA medical center records 
dated in November 1995 and September 1996; 5) the veteran's 
statement dated in December 1996; and 6) statements from the 
veteran contained in the substantive appeal dated in June 
1997.  

Upon a careful review of this evidence, the Board observes 
that much of the evidence is cumulative or previous evidence 
or does not bear directly or substantially on the issue of 
service connection for a chronic stomach disorder.  However, 
the Board finds that there is evidence that meets the 
criteria for new and material evidence set forth in 38 C.F.R. 
§ 3.156(a).  Specifically, in the June 1997 appeal, the 
veteran indicated that, when a VA physician told him he had 
Crohn's disease, he was told that he had had it for at least 
40 years.  As discussed above, unless evidence is patently 
incredible, the Board must presume the credibility of new 
evidence.  Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. at 
220.  The Board acknowledges that a 40-year history of 
Crohn's disease would still not relate the disorder to 
military service that ended in 1946.  However, there is other 
medical evidence showing complaints of diarrhea as early as 
1947.  Therefore, the Board finds that the veteran's 
statements, in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.  


ORDER

As new and material evidence has been submitted or secured to 
reopen the veteran's claim of entitlement to service 
connection for a chronic stomach disorder, previously claimed 
as dysentery or diarrhea, now claimed as Crohn's disease, the 
claim is reopened.  


REMAND

As discussed above, the Board has reopened the claim for 
service connection for a chronic stomach disorder on the 
basis of new and material evidence.  Specifically, the Board 
relied on the veteran's statement that a VA physician told 
him that he had had Crohn's disease for 40 years.  

A review of the claims folder reveals VA medical records 
dated through December 1992.  In addition, the veteran 
submitted VA medical records dated in November 1995 and 
September 1996 that indicate he was being evaluated for 
possible Crohn's disease.  However, these records related 
specifically to clinical testing and laboratory reports of 
biopsies.  There were no progress notes or other records in 
which a physician might have recorded a comment or opinion on 
the duration of the veteran's disorder.  Thus, before further 
evaluation of the veteran's claim may be undertaken, even to 
determine whether the claim is well grounded, the complete VA 
medical records should be secured.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is deemed to have constructive 
knowledge of evidence generated by VA).

The Board also notes that the veteran has never been afforded 
a VA examination for evaluation of his claimed stomach 
disorder.  This situation should be rectified on remand.    

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain the veteran's VA 
medical records dated from December 1992 
to the present.  

2.  Thereafter, the veteran should be 
afforded a VA examination by a 
gastroenterologist to determine the 
nature and severity of any chronic 
gastrointestinal disorder present.  All 
indicated tests and studies should be 
performed as deemed necessary by the 
examiner.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  The examiner 
is asked to provide the specific 
diagnosis of any chronic gastrointestinal 
disorder present, if any, and to describe 
the associated symptomatology.  Based on 
information obtained from a review of the 
claims folder and current physical 
examination, the examiner is asked to 
offer an opinion as to the likelihood 
that any current chronic gastrointestinal 
disorder may be linked to 
gastrointestinal complaints reported 
during the veteran's active military 
service.  If the examiner is unable to 
provide the requested opinion, the report 
should so state.  Any opinion that is 
provided should be supported by a 
complete rationale.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination. 

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a chronic stomach 
disorder, previously claimed as dysentery 
or diarrhea, now claimed as Crohn's 
disease.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran is free to submit additional evidence as desired.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

